Citation Nr: 1452577	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-19 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for cause of death, and if so, whether service connection is warranted.

2.  Entitlement to claim for dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran had World War II era service in the New Philippine Scouts from August 1946 to March 1949.  He died in January 1987.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs Regional Office in Manila, Philippines (RO), which determined that new and material evidence had not been received sufficient to reopen the appellant's previously denied claim of service connection for cause of death, and denied the claim of entitlement to DIC under 38 U.S.C.A. section 1318.

The Board notes that the appellant is not represented in this appeal, and is pursuing her appeal pro se.  As such, the Board has a heightened duty to review the appellant's statements and claims.  While the March 2011 rating decision denied the DIC claim under section 1318, such claim was not specifically raised in the appellant's notice of disagreement (NOD).  Nevertheless, the nature of the appellant's NOD was a broad and generalized disagreement with the decision.  Although the statement of the case (SOC) issued in May 2012 did not identify the 1318 claim in the issues, the reasons and bases on the cause of death claim also addressed the 1318 claim.  Therefore, the Board finds that the issue of entitlement to DIC under section 1318 has been appealed, and is appropriately before the Board.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 20.201, 20.202.  See Jarvis v. West, 12 Vet. App. 559, 561 (1999) (All communications should be liberally construed. Id. at 561-62); see also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) (A broad NOD may confer appellate jurisdiction over all the issues adjudicated in a rating decision.  A "narrow or specific NOD," by comparison, may limit appellate jurisdiction to the issue(s) specifically identified in the NOD).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to ensure a total review of the evidence. 


FINDINGS OF FACT

1.  A February 1987 rating decision denied entitlement to service connection based on cause of death, because the evidence of record did not show that the Veteran's service or service-connected disabilities caused or contributed substantially or materially to the Veteran's CVA.  No evidence was submitted or notice of disagreement (NOD) filed within a year of the decision.

2.  No new and material evidence has been received since the February 1987 rating decision to raise a reasonable possibility of substantiating the claim.  

3.  The Veteran was not rated as totally disabled due to service connected disabilities for 10 continuous years immediately preceding death, nor was he rated totally disabled continuously after his discharge from service for a period of not less than 5 years immediately preceding his death.  The Veteran was not a former prisoner of war. 


CONCLUSIONS OF LAW

1.  The February 1987 rating decision which denied the appellant's claim of entitlement to service connection based on the Veteran's cause of death, is final.  38 U.S.C.A. §§ 1310, 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has not been received to reopen the claim for DIC based on cause of death, and the claim is not reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. §§ 3.103, 3.156, 3.159 (2014). 

3.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 and Supp. 2014); 38 C.F.R. § 3.22(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated January 2011 and August 2013.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's entire claims file and all pertinent records and evidence have been obtained and reviewed during this determination.

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

II. Legal Criteria and Analysis

The question of whether new and material evidence had been received to reopen a claim must first be addressed by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed). Cir. 2001)(reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)(reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis ends.  Therefore, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.

Claim to reopen claim of entitlement to service connection based on cause of death

The appellant asserts that the Veteran's cause of death, identified on the death certificate as CVA (cerebral vascular accident), was in some way related to the Veteran's active service or service-connected disabilities.  Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed unless new and material evidence is presented or secured with respect to the denied claim.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002).  If so, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Together, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a).  The Court of Appeals for Veterans' Claims (Court) recently interpreted the language of 38 U.S.C.A. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The appellant was initially denied service connection for cause of death in an unappealed February 1987 rating decision on the basis that the Veteran's service or service-connected disabilities were not shown to cause or contribute substantially or materially to the Veteran's CVA.  While it was initially unclear from the appellant's correspondence whether she wished to file a NOD, a series of correspondence between the VA and the appellant established the appellant did not file a NOD, and she did not submit new and material evidence within one year, and the February 1987 rating decision became final. 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(b)-(c), 19.26.  

In December 2012, the appellant filed a claim to reopen her claim for DIC based on cause of death.  The claim was denied on the merits in the March 2011 rating decision, and the appellant has appealed that decision.  

Evidence of record at the time of the February 1987 denial included the Veteran's service treatment records, post-service treatment records, post-service correspondence, death certificate, marriage certificate, and appellant statements.  The Veteran's service-connected disabilities included muscle injury, Group III, right shoulder residual of a gunshot wound; plural cavity surgery, residual of a gunshot wound; right shoulder and resection of ribs, right, 1st, 2nd, and 3rd; residuals of fistula, arteriovenous subclavian vessels with a tender scar in the region of the right clavicle; nonunion, right clavicle, PO residuals, and mild anxiety.  In order to reopen the claim, new evidence must demonstrate that the cause of death due to CVA was somehow related to service or such service-connected disabilities.  

As previously noted, the appellant is pursuing her claim pro se, and thus, the Board has a heightened duty to assist the appellant with her claim.  The appellant offered a number of statements disagreeing with the rating decision and seeking to gain an understanding of why her claim was denied.  Although the appellant stated that the Veteran's service connected disabilities were the cause of his CVA, such lay statement cannot be used to establish a causal connection in a medically complex event.  Additionally, despite notification of what is required to substantiate her claim, no medical evidence was offered to suggest that the cause of death was other than that listed on the death certificate, or to indicate that the Veteran's service or the service-connected disabilities either caused or contributed to the CVA resulting in the Veteran's death.  

As the appellant has not provided new and material evidence sufficient to reopen the claim to establish that the cause of death was due to service or any service-connected disability, and the claim cannot be reopened at this time.  Should the appellant obtain objective medical evidence potentially tying the cause of death to the Veteran's service or service-connected disabilities, she may again submit a claim to reopen and provide the new and material evidence at that time.  As the claim is not reopened, the Board does not have jurisdiction to reach the underlying issue of entitlement to service connection for cause of death.

Claim for DIC based on 38 U.S.C.A. § 1318

The appellant asserts that the Veteran was granted a 100 percent disability rating during his lifetime, and therefore, qualifies for DIC based on 38 U.S.C.A. section 1318 (2014).  To support her claim, the appellant provided a copy of the Veteran's 100 percent disability award letter dated July 14, 1949, from the San Francisco, California Regional Office, and made numerous statements reflecting her understanding of his disability benefits.

Under 38 U.S.C.A. section 1318, the VA shall pay benefits to a surviving spouse and to the children of a deceased veteran who at the time of death for a service-connected disability rated totally disabling if: (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) the disability was continuously rated totally disabling for a period of not less than five years from the date of such veteran's discharge or other release from active duty; or (3) the veteran was a former prisoner of war and the disability was continuously rated totally disabling for a period of not less than one year  immediately preceding death.  38 U.S.C.A. § 1318(b)(1)-(3).  If the evidence does not meet at least one of the three statutory criteria, the claim must be denied.

The Veteran's records indicate he was granted temporary 100 percent disability rating on three occasions, but otherwise had been rated at 60 percent at all other times.  His disability ratings were as follows:

(1) The Veteran was initially granted a temporary disability rating of 100 percent from March 19, 1949 to October 19, 1949, based on hospitalization and convalescence.  

(2) It was reduced to 60 percent from October 20, 1949 to September 10, 1950, following a medical examination which revealed improvement in his disability.  

(3) The disability rating was increased temporarily to 100 percent from September 11, 1950 to October 5, 1950, for a brief hospital admission.

(4) It was then returned to 60 percent from October 6, 1950 to October 22, 1950.  

(5) The disability rating was again increased temporarily to 100 percent from October 23, 1950 to January 7, 1951, due to a third hospital admission and surgery with a period of convalescence.  

(6) With positive recovery and benefit from surgery, the Veteran's disability improved and so his rating was again reduced to 60 percent from January 1951.  

At no time did the Veteran receive a disability rating higher than 60 percent up to the time of his death in 1987.  (The Board notes that in its March 2011 decision, the RO incorrectly stated that the 60 percent rating became effective January 1971 instead of January 1951.  However, the error does not affect the result in this case.)

The letter provided by the appellant dated July 14, 1949, indeed reflects the initial 100 percent disability rating granted to the Veteran for the period of March 19, 1949 to October 19, 1949, based on hospital admission and convalescence.  However, the text of the letter clearly stated that the rating was for a limited time only, and that the Veteran would be called for a physical examination in approximately six months, at which time the claim would be reconsidered on the basis of the physical report.  Records show that the Veteran in fact received a VA examination resulting in the reduction in the rating to 60 percent in October 20, 1949.

In a series of letters in support of her claim (December 20, 2010, January 24, 2011, April 4, 2011, and June 17, 2011), the appellant expressed concerns that the Veteran's ratings changed over periods of time and possibly reflected periods of lapse.  The Board notes that the Veteran continually received some degree of compensation for his service-connected disabilities, from the time of his initial rating in March 1949 until his death in 1987.  It is normal VA practice to regularly review the medical conditions of veterans to ensure that they are being compensated appropriately for their service-connected disabilities.  Thus, in this case, as the Veteran's condition would change, for better or worse, so did his disability compensation.  In acknowledgment that the Veteran suffered from his service-connected disabilities, the 60 percent disability rating which the Veteran received throughout most of his lifetime reflected the severity of his condition based on VA's Schedule for Rating Disabilities.  The percentage rating was based on the average impairment of earning capacity under the diagnostic codes for such disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

The Board finds that the evidence does not meet the statutory criteria required to qualify for DIC under section 1318.  At the time of his death, the Veteran was assigned a combined disability rating of 60 percent for his service-connected right shoulder disabilities and anxiety.  A review of the Veteran's claims file shows that while the Veteran's condition was on occasion re-evaluated after 1951, it remained 60 percent.  Thus, DIC cannot be granted on the basis that the Veteran had a total disability rating for a period of 10 years or more immediately preceding death, nor can DIC be granted on the basis that the Veteran was rated as 100 percent disabled for 5 years immediately following discharge from service.

Finally, under the third statutory criteria, there is no indication nor was it ever alleged that the Veteran was a prisoner of war at any time during his service in the New Philippine Scouts to warrant a grant of DIC on that basis. 

In light of the above discussion, the Board concludes that the appellant's claim for DIC under 38 U.S.C.A. section 1318 must be denied as a matter of law because the requirements are not met.  Where, as here, the law is dispositive, the claim must be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

New and material evidence has not been received to reopen a claim of entitlement of service connection for cause of death, and the appeal is denied.

The claim of entitlement to DIC based on 38 U.S.C.A. section 1318 is denied.





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


